   4:21-cv-03030-CRZ Doc # 35 Filed: 08/04/21 Page 1 of 3 - Page ID # 228




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ELISE POOLE, and JACKIE BUNTGEN,

                  Plaintiffs,                               4:21CV3030

     vs.
                                                FINAL PROGRESSION ORDER
CITY OF LINCOLN, LANCASTER
COUNTY, JEFF BLIEMEISTER, Lincoln
Police    Chief;     TERRY   WAGNER,
Lancaster      County    Sheriff; and
OFFICERS JANE OR JOHN DOES, 1-
21, in their individual capacities as
employees of Lancaster County and/or
the City of Lincoln;

                  Defendants.



    IT IS ORDERED that the final progression order is as follows:

    1)     An interim status conference will be held with the undersigned magistrate
           judge on November 2, 2021 at 11:00 a.m. by telephone. Counsel shall use
           the conferencing instructions assigned to this case to participate in the
           conference.

    2)     The trial and pretrial conference will not be set at this time. A status
           conference to discuss case progression, the parties’ interest in settlement,
           and the trial and pretrial conference settings will be held with the
           undersigned magistrate judge on May 3, 2022 at 9:00 a.m. by telephone.
           Counsel shall use the conferencing instructions assigned to this case to
           participate in the conference.

    3)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1)
           is August 27, 2021.

    4)     The deadline for moving to amend pleadings or add parties is November
           26, 2021.

    5)     The deadline for completing written discovery under Rules 33, 34, 36 and
           45 of the Federal Rules of Civil Procedure is December 30, 2021. Motions
     4:21-cv-03030-CRZ Doc # 35 Filed: 08/04/21 Page 2 of 3 - Page ID # 229




             to compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             January 13, 2022.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      6)     The deadlines for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                January 31, 2022.
                    For the defendant(s):                February 28, 2022.

      7)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                February 28, 2022.
                    For the defendant(s):                March 30, 2022.
                    Plaintiff(s)’ rebuttal:              April 14, 2022.

      8)     The deposition deadline, including but not limited to depositions for oral
             testimony only under Rule 45, is May 13, 2022.

                 a. The maximum number of depositions that may be taken by the
                    plaintiffs as a group and the defendants as a group is 20.

                 b. Depositions will be limited by Rule 30(d)(1).

      9)     The deadline for filing motions to dismiss and motions for summary
             judgment is June 13, 2022.

      10)    The deadline for filing motions to exclude testimony on Daubert and related
             grounds is June 13, 2022.

      11)    Motions in limine shall be filed seven days before the pretrial conference. It


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
4:21-cv-03030-CRZ Doc # 35 Filed: 08/04/21 Page 3 of 3 - Page ID # 230




       is not the normal practice to hold hearings on motions in limine or to rule on
       them prior to the first day of trial. Counsel should plan accordingly.

 12)   The parties shall comply with all other stipulations and agreements recited
       in their Rule 26(f) planning report that are not inconsistent with this order.

 13)   All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge, including all requests for
       changes of trial dates. Such requests will not be considered absent a
       showing of due diligence in the timely progression of this case and the
       recent development of circumstances, unanticipated prior to the filing of the
       motion, which require that additional time be allowed.


 Dated this 4th day of August, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
